 


114 HR 3295 IH: Rebuilding Urban Inner Cities Is Long Overdue Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3295 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Cummings introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To make supplemental appropriations for fiscal year 2015. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2015, and for other purposes, namely: Department of Justice Office of Justice Programs STATE AND LOCAL LAW ENFORCEMENT ASSISTANCEFor an additional amount for State and Local Law Enforcement Assistance, $140,000,000, to remain available until September 30, 2016, of which— 
(1)$115,000,000 is for the Edward Byrne Memorial Justice Assistance Grant program, of which $15,000,000 is for the Edward Byrne Memorial criminal justice innovation program;  (2)$5,000,000 is for Drug Courts; 
(3)$5,000,000 is for mental health courts;  (4)$10,000,000 is for competitive and evidence-based programs to reduce gun crime and gang violence; and 
(5)$5,000,000 is for a veterans treatment courts program. JUVENILE JUSTICE PROGRAMSFor an additional amount for Juvenile Justice Programs, $10,000,000, to remain available until September 30, 2016, for community-based violence prevention initiatives, including for public health approaches to reducing shootings and violence. Community Oriented Policing Services Community Oriented Policing Services ProgramsFor an additional amount for Community Oriented Policing Services Programs, $30,000,000, to remain available until September 30, 2016, of which— (1)$15,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; and 
(2)$15,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration. Independent Agencies Small Business Administration Entrepreneurial Development ProgramsFor an additional amount for Entrepreneurial Development Programs, $4,000,000, to remain available until September 30, 2016. Business Loans Program AccountFor an additional amount for Business Loans Program Account, $1,000,000, to remain available until expended, for the cost of direct loans. Department of Labor Employment and Training Administration Training and Employment ServicesFor an additional amount for Training and Employment Services, $265,000,000, to remain available until September 30, 2016. Department of Health and Human Services Health Resources and Services Administration Maternal and Child HealthFor an additional amount for the Healthy Start Initiative under section 330H of the Public Health Service Act (42 U.S.C. 254c–8), $50,000,000, to remain available until September 30, 2016. Substance Abuse and Mental Health Services Administration SUBSTANCE ABUSE TREATMENTFor an additional amount for drug court grants as authorized under section 509 of the Public Health Service Act, $10,000,000, to remain available until September 30, 2016. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT Public and Indian Housing choice neighborhoods initiativeFor an additional amount for Choice Neighborhoods Initiative, $170,000,000, to remain available until September 30, 2016. Community Planning and Development community development fund (including transfer of funds)For an additional amount for Community Development Fund, $500,000,000, to remain available until September 30, 2016, for necessary expenses related to emergency response, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from sudden violence, civil unrest or other major disturbance affecting human life and safety in calendar year 2015, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That funds shall be awarded to a State, tribe, or unit of general local government as a grantee at the discretion of the Secretary of Housing and Urban Development for distressed communities determined by the Secretary to be distressed due to insufficient capacity to respond to and recover from the unanticipated event and objectively measurable criteria such as high levels of racial or income segregation, or both, low levels of employment among 16 to 64 year olds, low levels of college enrollment or employment for low-income youth aged 17 to 25, concentrations of poor-performing schools, high rates of infant mortality, large numbers of vacant and abandoned homes, and low-income populations in close proximity to brownfields or other environmentally hazardous areas: Provided further, That prior to the obligation of funds, a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That the Secretary shall by notice specify the criteria for approval of such plans within 45 days of enactment of this Act: Provided further, That if the Secretary determines that a plan does not meet such criteria, the Secretary shall disapprove the plan: Provided further, That funds allocated under this heading shall not be considered relevant to the non-emergency formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That the Secretary shall provide grantees with training on grant management, including on the use of contracts and subrecipient agreements, and shall require grantees to incorporate performance requirements and penalties into any such contracts or subrecipient agreements: Provided further, That, in administering the funds under this heading, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) pursuant to a determination by the Secretary that good cause exists for the waiver or alternative requirement and that such action is not inconsistent with the overall purposes of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided further, That, notwithstanding any other provision of law, the Secretary may use up to 30 percent of these funds to supplement existing, competitively awarded agreements for technical assistance to provide immediate community response, recovery, and revitalization assistance to affected communities: Provided further, That, of the funds made available under this heading, up to $10,000,000 may be transferred to Program Office Salaries and Expenses—Community Planning and Development or to Department of Housing and Urban Development—Office of Inspector General, for necessary costs, including information technology costs, of administering and overseeing funds made available under this heading. Office of Lead Hazard Control and Healthy Homes lead hazard reductionFor an additional amount for Lead Hazard Reduction, $30,000,000, to remain available until September 30, 2016. General provisions  101.Moving-to-WorkThe Secretary of Housing and Urban Development shall extend the current Moving-to-Work agreements of previously designated participating agencies until the end of each such agency’s fiscal year 2028 under the same terms and conditions of such current agreements, except for any changes to such terms or conditions otherwise mutually agreed upon by the Secretary and any such agency and such extension agreements shall prohibit any statutory offset of any reserve balances equal to four months of operating expenses. Any such reserve balances that exceed such amount shall remain available to any such agency for all permissible purposes under such agreement unless subject to a statutory offset. In addition to other reporting requirements, all Moving-to-Work agencies shall report financial data to the Department of Housing and Urban Development as specified by the Secretary, so that the effect of Moving-to-Work policy changes can be measured. 
102.Emergency designationEach amount provided in this Act is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that each amount shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. This Act may be cited as the Rebuilding Urban Inner Cities Is Long Overdue Act of 2015 or the REBUILD Act. 
 
